Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 12, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  152335 (11)                                                                                                          Justices




  IN RE JONES


                                                                     SC: 152335
                                                                     COA: 328229
                                                                     LC: 04-008273-FH
  ___________________________________


                 On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of September 23, 2015 is denied because it does not appear that the order was
  entered erroneously. Within 21 days of the certification of this order, plaintiff shall pay
  to the clerk of the court the initial partial filing fee of $2.00 as ordered. Failure to comply
  with the terms of this order shall result in administrative dismissal of plaintiff’s appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 12, 2015
          jam
                                                                                Clerk